Citation Nr: 1522558	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a bowel disability, to include as due to exposure to contaminated water while stationed at Camp Lejeune.

2. Entitlement to service connection for a neck disability, to include as due to exposure to contaminated water while stationed at Camp Lejeune.

3. Entitlement to service connection for spinal curvature, to include as due to exposure to contaminated water while stationed at Camp Lejeune.

4. Entitlement to service connection for a shoulder disability, to include as due to exposure to contaminated water while stationed at Camp Lejeune.

5. Entitlement to service connection for head tremors, to include as due to exposure to contaminated water while stationed at Camp Lejeune.

6. Entitlement to service connection for an acquired psychiatric disorder, to include as due to exposure to contaminated water while stationed at Camp Lejeune.

7. Entitlement to service connection for flat feet.

8. Entitlement to service connection for a right pinky disability.


REPRESENTATION

Veteran represented by:	Aaron G. Durden, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In July 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board determines that a remand is necessary to allow for further development of the claims. First, at his hearing, the Veteran testified to recent VA treatment, but the last VA treatment notes of record are dated in February 1998.  The July 2013 statement of the case references electronic review of treatment notes dated through December 2011; however, these records were not associated with the claims file and are not available to the Board. Therefore, the appeal must be remanded so that all outstanding VA treatment notes dated from February 1998 may be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the Veteran testified to receiving disability benefits from the Social Security Administration (SSA). When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal. Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998). Thus, the appeal must be remanded so that records from the SSA may be obtained.

In addition, with regard to the Veteran's service connection claim for flat feet, he was found to have moderate pes planus at his enlistment examination, and he was treated several times during service for his feet. No VA examination of the feet was conducted. Therefore, a VA examination should be scheduled that assesses whether the Veteran's preexisting flat feet were aggravated by his military service.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all records related to the Veteran's claim for SSA disability benefits.  All requests and responses, positive and negative, must be documented in the claims file.
2. Associate with the claims file all VA treatment notes dated from February 1998 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for a VA examination to assess the etiology of the Veteran's flat feet.  The claims file must be made available for review, and the examination report must reflect that such review occurred. Upon review of the record and examination of the Veteran, the examiner should respond to the following:

Did the Veteran's flat feet worsen in service?

If the disability worsened, is it clear and unmistakable (i.e. obvious and manifest) that the disability was not aggravated by service. In other words, it is clear and unmistakable that any increase in severity was due to the natural progression of the disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed.

4. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. See 38 C.F.R. 
§§ 3.158, 3.655 (2014).
 
5. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney. Return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




